Case 8:20-mc-00110-JSM-SPF Document 1-3 Filed 12/28/20 Page 1 of 5 PagelD 20

Group Exhibit C
Case 8:20-mc-00110-JSM-SPF Document 1-3 Filed 12/28/20 Page 2 of 5 PagelD 21

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ABANTE ROOTER AND PLUMBING,
INC., a California corporation,
Petitioner, Case No.

vy

POUNDTEAM INCORPORATED, a
Florida corporation.

Respondent.

 

 

DECLARATION OF TAYLOR T. SMITH IN SUPPORT OF PETITIONER’S
MOTION TO COMPEL COMPLIANCE WITH SUBPOENA AND FOR ORDER
TO SHOW CAUSE AS TO WHY POUNDTEAM INCORPORATED
SHOULD NOT BE HELD IN CONTEMPT

I, Taylor T. Smith, declare as follows:

l. I am an associate attorney with the law firm Woodrow & Peluso, LLC. |
am over the age of 18 and, if necessary, can competently testify if required to do so.

2. Tam one of the attorneys of record for Petitioner Abante Rooter and
Plumbing, Inc. (““Abante” or “Petitioner”) in the underlying litigation Abante Rooter and
Plumbing, Inc. v. Total Merchant Services, LLC, Case No. 3:19-cv-05711-EMC (N.D.
Cal. 2019), alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. §
227, et seq. (““TCPA” or “Act”).

3. The complaint in the underlying litigation alleges that Defendant Total

Merchant Services, LLC (“TMS”) can be held liable for telemarketing calls placed on its

behalf by a third-party telemarketer, Triumph Merchant Solutions, LLC (“Triumph”).
Case 8:20-mc-00110-JSM-SPF Document 1-3 Filed 12/28/20 Page 3 of 5 PagelD 22

4. Through discovery, Triumph has informed Petitioner that it hired
PoundTeam Incorporated (“PoundTeam” or “Respondent”) to build and host a server that
operated its dialing system.

5. Shortly after this disclosure, on September 2, 2020, Petitioner issued a
Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
Premises in a Civil Action directed to PoundTeam (hereafter “PoundTeam Subpoena”).

6. The PoundTeam Subpoena sought information regarding Triumph’s
telemarketing practices, including its calling records, as well as an inspection of
Triumph’s dialing system and server. The subpoena commanded all documents to be
produced at 1110 N Florida Ave, Ste 300, Tampa, FL 33602, or a mutually agreeable
location, on or before September 25, 2020.

7. 1110 N Florida Ave., Suite 300, Tampa, FL 33602 is within 100 miles of
PoundTeam’s principal office address.

8. On September 2, 2020, Petitioner served notice and a copy of the
PoundTeam Subpoena on all parties in the underlying litigation. Thereafter, Petitioner
sent the PoundTeam Subpoena to a process server in the State of Florida.

9. PoundTeam’s principal office address is located at 306 Fox Loop,
Davenport, Florida 33837. (See PoundTeam Corporation Annual Report, attached hereto
as Exhibit 1.)

10. | PoundTeam’s annual report identifies William E. Conley as its president

and registered agent. (See id.)
Case 8:20-mc-00110-JSM-SPF Document 1-3 Filed 12/28/20 Page 4 of 5 PagelD 23

11. On September 10, 2020, Petitioner, via process server, served the
PoundTeam Subpoena on William E. Conley at 306 Fox Loop, Davenport, Florida
33837.

12. To date, PoundTeam has not produced any documents, served any
objections, or moved to quash the subpoena.

13. On October 6, 2020, Abante’s counsel reached out to PoundTeam’s
president and registered agent, William E. Conley, via email, regarding its failure to
respond. Abante’s counsel informed Mr. Conley of PoundTeam’s obligation to provide a
response to the subpoena and attached an additional copy of the subpoena to the email.
Further, Abante informed PoundTeam that it would file a motion to enforce the subpoena
if PoundTeam failed to respond to the subpoena within fourteen (14) days.

14. On October 6, 2020, Mr. Conley responded by emailing Abante’s counsel
a link to PoundTeam’s website’s terms of use, which included a listing of hourly rates
and costs that PoundTeam charges to respond to a subpoena.

15. On October 7, 2020, Abante’s counsel requested Mr. Conley’s availability
for a phone call.

16. On October 7, 2020, Mr. Conley respond, “Pricing is the same for any
form of service. Support, consultation, phone calls, et cetera. If you have an idea of the
expected length of the phone call and deposit funds to cover that time, we could certainly
schedule a call.”

17. Even after Abante’s counsel contacted PoundTeam, it has continued to

ignore the subpoena and has not served any objections.
Case 8:20-mc-00110-JSM-SPF Document 1-3 Filed 12/28/20 Page 5 of 5 PagelD 24

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct. Executed on December 16, 2020, in Denver,

Colorado.

By: /s/ Taylor T. Smith
Taylor T. Smith
